IN THE SUPREME COURT OF MISSISSIPPI
                                   NO. 96-CC-00921-SCT
CLANCY'S LAWN CARE & LANDSCAPING, INC.
v.
MISSISSIPPI STATE BOARD OF CONTRACTORS

DATE OF JUDGMENT:                              08/09/96
TRIAL JUDGE:                                   HON. GLENN BARLOW
COURT FROM WHICH APPEALED:                     JACKSON COUNTY CHANCERY COURT
ATTORNEY FOR APPELLANT:                        WILLIAM HARVEY BARTON
ATTORNEY FOR APPELLEE:                         TOMMIE S. CARDIN
NATURE OF THE CASE:                            CIVIL - STATE BOARDS AND AGENCIES
                                               (OTHER THAN WORKERS' COMPENSATION)
DISPOSITION:                                   AFFIRMED - 12/8/97
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                12/31/97




     BEFORE SULLIVAN, P.J., SMITH AND MILLS, JJ.


     SMITH, JUSTICE, FOR THE COURT:


¶1. Originally, this opinion was designated not for publication. A Motion for Reconsideration of Non-
Publication was filed by the Appellee and the response was filed by the Appellant. Both parties asked
that the opinion in this appeal be published. Finding the motion to be well taken, we withdraw the
unpublished opinion and substitute this one therefor.

¶2. Clancy's Lawn Care and Landscaping, Inc. (Clancy's) bid on a contract let by the City of Ocean
Springs for maintenance work on land adjacent to U.S. Highway 90. When Clancy's did not get the
job it sued, stating that under Miss. Code Ann. § 31-3-15 no such contract could be awarded to a
contractor who did not have a current certificate of responsibility, as the company awarded the bid
did not. The Mississippi Board of Contractors (Board) entered an order stating that (1) the City of
Ocean Springs needed to make a determination under Rule 5 which classification of work covers at
least 50% of the total cost of project; (2) if at least 50% of the project constitutes grounds
maintenance, then a certificate of responsibility was needed; and (3) if at least 50% of the total cost
of the project constitutes mowing and/or litter removal, then a certificate of responsibility was not
needed.

¶3. Clancy's appealed the order of the Board to the Jackson County Chancery Court, and the court
affirmed the order of the Board. Clancy's now appeals to this Court and alleges (1) that the Board did
not have the authority to determine that mowing and/or litter removal did not require the bidder to
have a certificate of responsibility and (2) that the Appellee's Rule 5 allowing for a determination of
whether the majority of the job in question was "contractor" work was in conflict with the statutes.
The Board argues (1) that mowing and litter removal did not meet the statutory definition of
"contractor" work under Miss. Code Ann. § 31-3-1, so that the requirement of a certificate of
responsibility was not necessary and (2) that Rule 5 was a proper expression of its rule making
authority.

                                                FACTS

¶4. On January 18, 1996, the City of Ocean Springs, Mississippi (City) issued a Request for
Provisions (RFP) for certain work to be done along U.S. Highway 90 within the City. The RFP set
forth specifications and provided that the work was for "US Highway 90 Landscaping Maintenance
to Include Grass Maintenance". The scope of the work described by the RFP was to provide pruning,
mulching, weeding, fertilizing, insecticide and fungicide treatment, plant replacement, mowing,
trimming and litter removal.

¶5. The City published a legal notice of an invitation to bid on proposals for this work and
accompanying the legal notice was the same language delineating the scope of work as set forth in
the RFP. The City received at least two responses to the RFP, including one proposal from Clancy's
in the approximate amount of $102,000 and one proposal from Your Personal Gardener (YPG) in the
approximate amount of $57,000. At the time the bids were submitted, Clancy's had a valid certificate
of responsibility issued by the Board with the classification of "Grounds Maintenance," and YPG did
not have a certificate of responsibility issued by the Board.

¶6. The contract was initially awarded to YPG by the City, based on the Board's previous opinion on
January 11, 1995, that no certificate of responsibility was required to do mowing or litter removal.
On March 28, 1996, Clancy's filed an injunction lawsuit against the City and YPG. However, the
injunction lawsuit was dismissed after all parties agreed to attend the quarterly meeting of the Board
to seek a clarification of the Board's previous ruling on January 10, 1995 concluding that mowing
and litter removal did not require a certificate of responsibility. Clancy's contended that under Miss.
Code Ann. § 31-3-15 no such contract could be awarded to a contractor who did not have a current
certificate of responsibility. After hearing evidence from both sides, the Board concluded (1) that
work under the classification of Grounds Maintenance meets the definition of "contractor" in Miss.
Code Ann. § 31-3-1 and therefore requires a certificate of responsibility issued by the Board and (2)
that no certificate of responsibility is required to conduct mowing or litter removal, as neither of
these activities meets the definition of "contractor".

¶7. Based on these conclusions, the Board entered an order that under Rule 5 of the Rules and
Regulations of the Board (1) the awarding agency must make a determination of which classification
of work covers at least 50% of the total cost of the project; (2) if at least 50% of the total cost of the
project constitutes ground maintenance, then a certificate of responsibility is needed; and (3) if at
least 50% of the total cost of the project constitutes mowing and/or litter removal, then a certificate
of responsibility is not needed.

¶8. Clancy's appealed the order of the Board to the Jackson County Chancery Court. After review of
the record, the chancery court concluded that "the action taken by the Board was supported by
substantial evidence, was not arbitrary of (sic) capricious, was within in (sic) the power of the Board
to make, and did not violate any statutory or constitutional right of [Clancy's]." The chancery court
further found that the Board was bound to follow Rule 5 of its Rules and Regulations and that it was
within their authority to conclude that mowing and/or litter removal did not require a certificate of
responsibility. Aggrieved by the chancery court's decision, Clancy's appeals to this Court and cites the
following issue:

     WHETHER THE CHANCERY COURT ERRED IN CONCLUDING THAT THE
     MISSISSIPPI STATE BOARD OF CONTRACTORS HAD THE AUTHORITY TO
     DETERMINE THAT MOWING AND/OR LITTER REMOVAL DID NOT REQUIRE
     A CERTIFICATE OF RESPONSIBILITY.

                                     STANDARD OF REVIEW

¶9. This Court "has generally accorded great deference to an administrative agency's construction of
its own rules and regulations and the statutes under which it operates." Mississippi State Tax
Comm'n v. Mask, 667 So. 2d 1313, 1314 (Miss. 1995). See, e.g., Melody Manor Convalescent Ctr.
v. Mississippi State Dept. of Health, 546 So. 2d 972, 974 (Miss. 1989); General Motors Corp. v.
Mississippi State Tax Comm'n, 510 So. 2d 498, 502 (Miss. 1987). Review by the trial court and this
Court of orders of a state agency are limited by the arbitrary and capricious standard. Mask, 667 So.
2d at 1314-15 (citing Mississippi State Tax Comm'n v. Dyer Inv. Co., Inc., 507 So. 2d 1287, 1289
(Miss. 1987)). An appeal of an order of an administrative agency "should be to determine whether or
not the order of the administrative agency '(1) was supported by substantial evidence, (2) was
arbitrary or capricious, (3) was beyond the power of the administrative agency to make, or (4)
violated some statutory or constitutional right of the complaining party.'" Id. at 1315 (quoting
Mississippi State Tax Comm'n v. Vicksburg Terminal, Inc., 592 So. 2d 959, 961 (Miss. 1991)).
Furthermore, "[a] rebuttable presumption exists in favor of the administrative agency, and the
challenging party has the burden of proving otherwise." Sprouse v. Mississippi Employment Sec.
Comm'n, 639 So. 2d 901, 902 (Miss. 1994) (citing United Cement Co. v. Safe Air for the Env't,
558 So. 2d 840, 842 (Miss. 1990)).

                                      DISCUSSION OF LAW


     WHETHER THE CHANCERY COURT ERRED IN CONCLUDING THAT THE
     MISSISSIPPI STATE BOARD OF CONTRACTORS HAD THE AUTHORITY TO
     DETERMINE THAT MOWING AND/OR LITTER REMOVAL DID NOT REQUIRE
     A CERTIFICATE OF RESPONSIBILITY.

¶10. Clancy's alleges that the Board did not have the authority to determine that mowing and/or litter
removal did not require a bidder to have a current certificate of responsibility. Clancy's contends that
the Board's decision to not require a bidder to possess a certificate of responsibility to bid on a
contract involving mowing and/or litter removal is in direct contradiction to a clear reading of Miss.
Code Ann. § 31-3-15 (1990). Clancy's further claims that the Board had no basis to exclude mowing
and/or litter removal from the purview of the statutes where the definition of "contractor" under
Miss. Code Ann. § 31-3-1 is broad enough to cover everything not otherwise excluded by the
legislature. Clancy's finally asserts that this Court should overrule the chancery court's decision and
find that mowing and/or litter removal public contracts which exceed $50,000 would require a valid
certificate of responsibility to be bid upon because the Board's ruling that mowing and/or litter
removal contracts are not within their control is arbitrary, capricious and without a logical
foundation.

¶11. The Board contends that it acted well within its authority when it concluded that mowing and/or
litter removal are not activities which meet the definition of "contractor" as set forth in Miss. Code
Ann. § 31-3-1. The Board asserts that it would make "no sense whatsoever that the legislature
[would] give the Board the significant responsibility of setting forth requirements for certificates of
responsibility and rules and regulations pertaining to all other matters concerning certificates of
responsibility, but would deny it the authority to determine whether someone meets the definition of
"contractor" under § 31-3-1." The Board further asserts that "[n]othing about the Board's Findings of
Fact and Conclusions of Law was unreasonable, arbitrary or capricious, beyond its power to make or
violative of any statutory or constitutional right of Clancy's."

¶12. We have consistently held that "administrative agencies have only such powers as are expressly
granted to them or necessarily implied, and any such power exercised must be found within the four
corners of the statute under which the agency operates." Strong v. Bostick, 420 So. 2d 1356, 1361
(Miss. 1982). See, e.g., Wilkerson v. Mississippi Employment Sec. Comm'n, 630 So. 2d 1000,
1001 (Miss. 1994); State ex rel. Pittman v. Mississippi Pub. Serv. Comm'n, 538 So. 2d 367, 373
(Miss. 1989); Mississippi Milk Comm'n v. Winn-Dixie Louisiana, Inc., 235 So. 2d 684, 688 (Miss.
1970). If the administrative agency exercises power that is not expressly granted by the legislature or
can not be necessarily implied from the statutes granting power to the agency, then the agency's
decision is void. Wilkerson, 630 So. 2d at 1001-02; Mississippi Pub. Serv. Comm'n v. Columbus &
Greenville Ry. Co., 573 So. 2d 1343, 1346 (Miss. 1990); Farrish Gravel Co., Inc. v. Mississippi
State Highway Comm'n, 458 So. 2d 1066, 1068 (Miss. 1984). This Court has interpreted
"necessarily implied" as referring "to a logical necessity and means that no other interpretation is
permitted by the words of the instrument construed, and it has been defined as an implication which
yields so strong a probability of intent that any intention to the contrary cannot be supposed leaving
no room for doubt." Columbus & Greenville Ry. Co., 573 So. 2d at 1346 (citing Strong, 420 So. 2d
at 1361).

¶13. Miss. Code Ann. §§ 31-3-1 through 31-3-25 established the Mississippi State Board of
Contractors. Section 31-3-2 provides the Board's declaration of purpose as follows:

     The purpose of Chapter 3, Title 31, Mississippi Code of 1972, is to protect the health, safety
     and general welfare of all persons dealing with those who are engaged in the vocation of
     contracting and to afford such persons an effective and practical protection against
     incompetent, inexperienced, unlawful and fraudulent acts of contractors.

Miss. Code Ann. § 31-3-2 (1990). Section 31-3-13 bestows upon the Board the following powers
and duties:

     The board shall have the following powers and responsibilities:

     (a) To receive applications for certificates of responsibility, to investigate and examine
     applicants for same by holding hearings and securing information, to conduct examinations, and
     to issue certificates of responsibility to such contractors as the board finds to be responsible. . . .

     ***

     (f) To adopt rules and regulations setting forth the requirements for certificates of
     responsibility, the revocation or suspension thereof, and all other matters concerning
     same; rules and regulations governing the conduct of the business of the board and its
     employees; and such other rules and regulations as the board finds necessary for the proper
     administration of this chapter, including those for the conduct of its hearings on the revocation
     or suspension of certificates of responsibility. Such rules and regulations shall not conflict with
     the provisions of this chapter.

     (g) The board shall have the power and responsibility to classify the kind or kinds of
     works or projects that a contractor is qualified and entitled to perform under the
     certificate of responsibility issued to him. Such classification shall be specified in the
     certificate of responsibility. . . .

Miss. Code Ann. § 31-3-13(a), (f), (g) (1990) (emphasis added). Section 31-3-15 further requires
that:

     No contract for public or private projects shall be issued or awarded to any contractor
     who did not have a current certificate of responsibility issued by said board at the time of
     the submission of the bid, or a similar certificate issued by a similar board of another state which
     recognizes certificates issued by said board. Any contract issued or awarded in violation of this
     section shall be null and void.

Miss. Code Ann. § 31-3-15 (1990) (emphasis added). Thus, it appears from the applicable statutes
that the Board is vested with the responsibility and authority to promulgate the guidelines and
procedures for contractors to follow with regard to obtaining and renewing certificates of
responsibility. See Miss. Code Ann. § 31-3-13(f), (g) (1990).

¶14. Miss. Code Ann. § 31-3-1 defines the term contractor as "[a]ny person contracting or
undertaking as prime contractor, subcontractor or sub-subcontractor of any tier to do any erection,
building, construction, reconstruction, repair, maintenance or related work on any public or private
project . . . ." Miss. Code Ann. § 31-3-1 (Supp. 1997). Under Rule 2(b) of the Rules and Regulations
of the Mississippi State Board of Contractors, the Board issues certificates of responsibility to
contractors in the following classifications: building construction; highway, street and bridge
construction; heavy construction; municipal and public works construction; electrical work;
mechanical work; and specialty. Code Miss. R. 50 023 001-2 (1997). The Board describes the
specialty classification as a contractor performing work in any category other than the major
classifications. Id. Rule 5 further requires:

     When the total cost of a project is at least 50% of a particular classification of work, as
     determined by the awarding entity or its engineer, architect or other representative, the
     awarding entity shall allow the holder of the certificate of responsibility in that particular
     classification to bid on or enter into a contract to perform work on the project in its entirety.
Id. at 50 023 001-3.

¶15. Under section 31-3-13(f), the Board is granted the express authority "[t]o adopt rules and
regulations setting forth the requirements for certificates of responsibility, the revocation or
suspension thereof, and all other matters concerning same." Miss. Code Ann. § 31-3-13(f) (1990)
(emphasis added). In addition, section 31-3-13(g) provides the Board with the "power and
responsibility to classify the kind of works or projects that a contractor is qualified and entitled to
perform under the certificate of responsibility issued to him." Miss. Code Ann. § 31-3-13(g) (1990).
Therefore, we find that if the statute expressly grants the Board the authority to set forth the
requirements for a certificate of responsibility and classify the kind of works that a contractor can
perform under its certificate of responsibility, then it should be "necessarily implied", and a "logical
necessity", that the Board also have the authority to determine what types of work require a
contractor to obtain a certificate of responsibility.

¶16. The Board has established a classification of "Grounds Maintenance" as a specialty classification
and that work under such classification meets the definition of "contractor" and therefore requires a
certificate of responsibility issued by the Board. However, the Board has on two separate occasions
determined that work consisting of mowing and/or litter removal was not of the type performed by a
"contractor", as defined by section 31-3-1, such that a certificate of responsibility would be required.

¶17. Clancy's, on the other hand, contends that a clear reading of section 31-3-15 would prohibit the
Board from determining what types of work performed by contractors would require a certificate of
responsibility and that only the legislature could exempt certain areas of work from the requirement
of a certificate of responsibility. However, Clancy's reliance on the language of section 31-3-15 is
misplaced and skips the logical conclusion that the Board has the authority to determine what areas
of work require a certificate of responsibility. Section 31-3-15 provides that "[n]o contract for public
or private projects shall be issued or awarded to any contractor who did not have a current certificate
of responsibility issued by said board . . . ." Miss. Code Ann. § 31-3-15 (1990). Clancy's reliance on
the clear language of section 31-3-15 assumes that all areas of work require a certificate of
responsibility by a contractor. This view, however, fails to take into consideration the scenario that if
the Board has determined that the particular area of work does not require a certificate of
responsibility, then, likewise, a bidder would not have to possess a certificate of responsibility to bid
on a public contract involving that type of work. Therefore, we find that where the Board, within its
statutory authority, has determined that a classification of work does not require a certificate of
responsibility, then section 31-3-15 does not prevent a contract being issued to a bidder on a public
or private contract involving work in which a certificate of responsibility is not necessary.

¶18. Furthermore, Clancy's has failed to overcome the rebuttable presumption in favor of the Board's
decision and satisfy its burden of proof showing that the Board's decision was unsupported by any
substantial evidence, was arbitrary or capricious, or violated some statutory or constitutional right.
Sprouse v. Mississippi Employment Sec. Comm'n, 639 So. 2d 901, 902 (Miss. 1994) (citing United
Cement Co. v. Safe Air for the Env't, 558 So. 2d 840, 842 (Miss. 1990)). As a result, we find that
this assignment of error is without merit.

                                           CONCLUSION

¶19. Administrative agencies are restricted by the statutes creating them in terms of what authority
they have to carry out their delegated responsibilities. It is well settled that agencies may act within
the authority expressly granted to them by the legislature and "necessarily implied" from the
applicable statutes to effectively carry out their duties and responsibilities. See, e.g., Wilkerson v.
Mississippi Employment Sec. Comm'n, 630 So. 2d 1000, 1001 (Miss. 1994); State ex rel. Pittman
v. Mississippi Pub. Serv. Comm'n, 538 So. 2d 367, 373 (Miss. 1989); Mississippi Milk Comm'n v.
Winn-Dixie Louisiana, Inc., 235 So. 2d 684, 688 (Miss. 1970). Miss. Code Ann. § 31-3-13(f)
grants the Board the authority "[t]o adopt rules and regulations setting forth the requirements for
certificates of responsibility, the revocation or suspension thereof, and all other matters concerning
same." Miss. Code Ann. § 31-3-13(f) (1990) (emphasis added). We hold that it is "necessarily
implied" from section 31-3-13(f) that in order to determine the requirements for a certificate of
responsibility for a particular area of work, the Board must also possess the authority to determine
what classifications of work require a certificate of responsibility. Therefore, we affirm the chancery
court's decision that it was within the authority of the Board to determine that mowing and/or litter
removal contracts do not require a certificate of responsibility.

¶20. JUDGMENT AFFIRMED.

LEE, C.J., PRATHER AND SULLIVAN, P.JJ., PITTMAN, BANKS, ROBERTS AND
MILLS, JJ., CONCUR. McRAE, J., NOT PARTICIPATING.